NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SOUTHERN CORPORATE PACKERS,                   )
INC.,                                         )
                                              )
              Appellant.                      )
                                              )
v.                                            )      Case No. 2D17-2930
                                              )
PRINGLE LANE FARMS, LLC,                      )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Collier
County, James R. Shenko, Judge.

Louis D. D'Agostino of Cheffy
Passidomo, P.A.; and Kelley Gerachty
Price of Cohen & Grigsby, P.A., Naples, for
Appellant.

Scott S. Katz, Anthony J. Russo and Mehaela
Cabulea of Butler Weihmuller Katz Craig, LLP,
Tampa; and Jessica
M. Skarin of Butler Weihmuller Katz
Craig, LLP, Dallas, Texas, for Appellee.


PER CURIAM.

              Affirmed.


BLACK and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.